ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/10/2021 with respect to claims 1, 15 and 17 have been considered.
Amendment to claims 1, 15 and 17 has been acknowledged.
Amendment to Figure 1 overcomes Drawing objection.
Amendment to claims 1 and 15 overcomes 102/103 rejections.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “apply a high pass filter to a receiver signal of a receiver channel of the radar receiver during an acquisition time corresponding to a transmitted chirp to remove those parts of the receiver signal corresponding to a reflected chirp having a power at the radar receiver greater than the noise power of the radar receiver of the radar system, wherein a cutoff frequency of the high pass filter is a function of a duration of the transmitted chirp, the noise power, and gain of the radar receiver”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-14 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-14 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 15, none of the prior art of record either taken alone or in combination discloses the claimed “high pass filtering a receiver signal in a receiver channel of a radar receiver during a data acquisition period corresponding to a transmitted chirp to filter out that part of the receiver signal corresponding to reflected chirps having a power at the radar receiver greater than the noise power of the radar receiver, wherein a cutoff frequency of the high pass filter is a function of a duration of the transmitted chirp, the noise power, and gain of the radar receiver”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 16-20 depends ultimately from allowable, independent claim 15, so each of dependent claims 16-20 is allowable for, at least, the reasons for which independent claim 15 is allowable. 
The closest prior art is found to be:
Moss (EP 3244229 A1) which discloses DSP arrangement hat is adapted for radar signal processing…processing of an FMCW radar signal to extract objects (para 25); other types of interference is handled, for example due to other radars that create interference with each other when the frequency chirps cross, or come close to each other…typically, bursts of interference occur in these cases, and will in the following be ;  FMCW chirp signal (para 16: Fig. 3); detect samples that have incurred external interference and this may be accompanied, for example, by using a high pass filter and a further threshold detection process (para 40); FMCW radar with interference detection in DSP 12 and high-pass filtering (Fig. 2, 5); the threshold module 28 is arranged to identify and retain sample points with signal components that exceed a certain level threshold, while all other sample points are set to zero…the level threshold should be sufficiently high to remove the noise components from the signal 27 (para 42); the digital spectral signal is consulted by a complex vector that represents the targets at amplitude peaks, where each amplitude peak positon corresponds to the frequency (or range)…without external interference, the amplitude level of the digital spectral signal 34 between the amplitude peaks will be low, corresponding to a noise floor, which typically may be constituted by thermal noise…when bursts of external interference occur in the time domain, the noise floor rises up, thus hiding the weaker targets that were detectable previously…the larger targets, still having amplitude that exceeds the amplitude of the noise floor, are still detectable (para 45); the detection and repair module 31 is arranged to identify possible sections of the digital IF signal 20 that exhibit at least one period of external interference exceeding an external interference threshold, and to determine whether or not to replace such sections with equivalent sections of the approximation signal 36 (para 44); .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NUZHAT PERVIN/Examiner, Art Unit 3648               

/PETER M BYTHROW/Primary Examiner, Art Unit 3648